Case 19-10423-JDW        Doc 41      Filed 09/16/19 Entered 09/16/19 14:30:58            Desc Main
                                     Document     Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

 IN RE:                                                               CASE NO.: 19-10423-JDW

                                                                                    CHAPTER 13
 JIMMIE LOIS KING,
        Debtor

             RESPONSE TO OBJECTION TO NOTICE OF POSTPETITION
              MORTGAGE FEES, EXPENSES, AND CHARGES [DKT. 32]

       WILMINGTON SAVINGS FUND SOCIETY, FSB, NOT IN ITS INDIVDUAL

CAPACITY BUT SOLELY AS INDENTURE TRUSTEE FOR NRPL TRUST 2018-2 (“Secured

Creditor”), by and through its undersigned attorney, hereby files its Response to Objection to

Notice of Post-Petition Mortgage Fees, Expenses, and Charges [#32] (“Objection”), (# 34), and in

support thereof states as follows:

       1.      Secured Creditor holds an interest in Debtor’s real property located at 4543

HIGHWAY 4 W, HOLLY SPRINGS, MS 38635.

       2.      Secured Creditor timely filed its Proof of Claim, Claim No.11, on March 26, 2019.

       3.      Pursuant to Federal Rule of Bankruptcy Procedure 3001(f), a proof of claim (and,

by extension, supplemental proof of claim) executed and filed in accordance with the Bankruptcy

Rules “shall constitute prima facie evidence of the validity and amount of the claim.”

       4.      On August 16, 2019, Debtor filed an Objection, asserting allegations opposing

Secured Creditor’s claim.

       5.      Debtor asserts that the fees are unreasonable and requests Court enter an order

disallowing the fees, expenses, and/or charges of $850.00.

       6.      Debtor will not be prejudiced by allowing the Notice of Post-Petition Mortgage

Fees, Expenses, and Charges to stand as timely filed. All amounts stated are reasonable and
Case 19-10423-JDW        Doc 41    Filed 09/16/19 Entered 09/16/19 14:30:58             Desc Main
                                   Document     Page 2 of 3


permitted by the loan documents. The $175.00 for the Plan Review and the $500.00 for Plan

Objection are more than reasonable and an acceptable amount. Due to new rules and time

restraints of filing a Proof of Claim timely along with amount of time and detail, the $175.00 proof

of claim fees and the preparation of the 410A pay history is reasonable and acceptable because

counsel is required to review payment histories, assemble payment information, and totals under

numerous categories from date of default.

        7.     Additionally, Secured Creditor objects to Debtor’s request for attorney’s fees and

costs as Notice of Fees, Expenses, and Charges, Docket No. 32, is neither incorrect nor improper

as filed.

        8.     Secured Creditor reserves the right to supplement its Response to Debtor’s

Objection at any time before or at the hearing.

        WHEREFORE, Creditor respectfully requests that this Honorable Court overrules

Debtor’s objection and allows Secured Creditor's Proof of Claim as filed so as to preserve

Creditor's Claim, and for such other and further relief as the Court may deem just and proper.

                                      THE SUNDMAKER FIRM, L.L.C.

                                      /s/ Gregory J. Walsh
                                      GREGORY J. WALSH (#104344)
                                      1027 Ninth Street
                                      New Orleans, LA 70115
                                      Telephone: (504) 568-0517
                                      Fax: (504) 568-0519
                                      greg@sundmakerfirm.com
                                      Attorney for Secured Creditor
Case 19-10423-JDW         Doc 41    Filed 09/16/19 Entered 09/16/19 14:30:58                 Desc Main
                                    Document     Page 3 of 3


                                  CERTIFICATE OF SERVICE

       I certify that the foregoing has been served on all interested parties as listed below by depositing

same in the U.S. Mail, postage prepaid, and/or by electronic mail this 16th day of September, 2019:

 Locke D. Barkley                   United States Trustee               Robert H. Lomenick, Jr.
 6360 I-55 North                    501 East Court Street               P.O. Box 417
 Suite 140                          Suite 6-430                         Holly Springs, MS 38635
 Jackson, MS 39211                  Jackson, MS 39201

 Jimmie Lois King
 4543 Hwy 4 W
 Holly Springs, MS 38635

                                       /s/ Gregory J. Walsh
                                       Gregory J. Walsh
